HARRIS, Chief Judge.
We affirm the defendant’s conviction and sentence for burglary of a conveyance. However, our review of the record reveals that the defendant was never apprised of his right to contest the amount of the public defender’s lien that was imposed. This was error. Smith v. State, 622 So.2d 638, 639 (Fla. 5th DCA 1993). Therefore, the $600 lien is stricken without prejudice to its reim-position upon compliance with Rule 3.720(d)(1), Florida Rules of Criminal Procedure. The case is remanded for further proceedings consistent with.this opinion.
GOSHORN and DIAMANTIS, JJ., concur.